Case 6:20-cv-02354-GAP-EJK Document 17-3 Filed 02/18/21 Page 1 of 24 PageID 216




                             EXHIBIT 3
Case 6:20-cv-02354-GAP-EJK Document 17-3 Filed 02/18/21 Page 2 of 24 PageID 217
Case 6:20-cv-02354-GAP-EJK Document 17-3 Filed 02/18/21 Page 3 of 24 PageID 218




            Financial Terms Redacted
Case 6:20-cv-02354-GAP-EJK Document 17-3 Filed 02/18/21 Page 4 of 24 PageID 219
Case 6:20-cv-02354-GAP-EJK Document 17-3 Filed 02/18/21 Page 5 of 24 PageID 220
Case 6:20-cv-02354-GAP-EJK Document 17-3 Filed 02/18/21 Page 6 of 24 PageID 221
Case 6:20-cv-02354-GAP-EJK Document 17-3 Filed 02/18/21 Page 7 of 24 PageID 222
Case 6:20-cv-02354-GAP-EJK Document 17-3 Filed 02/18/21 Page 8 of 24 PageID 223
Case 6:20-cv-02354-GAP-EJK Document 17-3 Filed 02/18/21 Page 9 of 24 PageID 224
Case 6:20-cv-02354-GAP-EJK Document 17-3 Filed 02/18/21 Page 10 of 24 PageID 225
Case 6:20-cv-02354-GAP-EJK Document 17-3 Filed 02/18/21 Page 11 of 24 PageID 226
Case 6:20-cv-02354-GAP-EJK Document 17-3 Filed 02/18/21 Page 12 of 24 PageID 227
Case 6:20-cv-02354-GAP-EJK Document 17-3 Filed 02/18/21 Page 13 of 24 PageID 228
Case 6:20-cv-02354-GAP-EJK Document 17-3 Filed 02/18/21 Page 14 of 24 PageID 229
Case 6:20-cv-02354-GAP-EJK Document 17-3 Filed 02/18/21 Page 15 of 24 PageID 230
Case 6:20-cv-02354-GAP-EJK Document 17-3 Filed 02/18/21 Page 16 of 24 PageID 231
Case 6:20-cv-02354-GAP-EJK Document 17-3 Filed 02/18/21 Page 17 of 24 PageID 232
Case 6:20-cv-02354-GAP-EJK Document 17-3 Filed 02/18/21 Page 18 of 24 PageID 233
Case 6:20-cv-02354-GAP-EJK Document 17-3 Filed 02/18/21 Page 19 of 24 PageID 234
Case 6:20-cv-02354-GAP-EJK Document 17-3 Filed 02/18/21 Page 20 of 24 PageID 235
Case 6:20-cv-02354-GAP-EJK Document 17-3 Filed 02/18/21 Page 21 of 24 PageID 236
Case 6:20-cv-02354-GAP-EJK Document 17-3 Filed 02/18/21 Page 22 of 24 PageID 237
Case 6:20-cv-02354-GAP-EJK Document 17-3 Filed 02/18/21 Page 23 of 24 PageID 238
Case 6:20-cv-02354-GAP-EJK Document 17-3 Filed 02/18/21 Page 24 of 24 PageID 239
